            Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 1 of 12




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MATTHEW NAQUIN,                                     )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 ALEXION PHARMACEUTICALS, INC.,                      )
 DAVID R. BRENNAN, CHRISTOPHER J.                    )
 COUGHLIN, DEBORAH DUNSIRE, PAUL                     )
 A. FRIEDMAN, LUDWIG HANTSON,                        )
 JOHN T. MOLLEN, FRANCOIS NADER,                     )
 JUDITH A. REINSDORF, ANDREAS                        )
 RUMMELT, ASTRAZENECA PLC, DELTA                     )
 OMEGA SUB HOLDINGS INC., DELTA                      )
 OMEGA SUB HOLDINGS INC. 1, and                      )
 DELTA OMEGA SUB HOLDINGS LLC 2,                     )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on December 12, 2020

(the “Proposed Transaction”), pursuant to which Alexion Pharmaceuticals, Inc. (“Alexion” or the

“Company”) will be acquired by AstraZeneca PLC (“Parent”), Delta Omega Sub Holdings Inc.

(“Bidco”), Delta Omega Sub Holdings Inc. 1 (“Merger Sub I”), and Delta Omega Sub Holdings

LLC 2 (“Merger Sub II,” and together with Parent, Bidco, and Merger Sub I, “AstraZeneca”).

       2.       On December 12, 2020, Alexion’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger
            Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 2 of 12




Agreement”) with AstraZeneca. Pursuant to the terms of the Merger Agreement, Alexion’s

stockholders will receive 2.1243 American depository shares of Parent and $60.00 in cash for each

share of Alexion common stock they own.

       3.       On February 19, 2021, defendants filed a Form F-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Alexion common stock.




                                                  2
            Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 3 of 12




       9.       Defendant Alexion is a Delaware corporation and maintains its principal executive

offices at 121 Seaport Boulevard, Boston, Massachusetts 02210. Alexion’s common stock is

traded on the NASDAQ, which is headquartered in New York, New York, under the ticker symbol

“ALXN.”

       10.      Defendant David R. Brennan is Chairman of the Board of the Company.

       11.      Defendant Christopher J. Coughlin is a director of the Company.

       12.      Defendant Deborah Dunsire is a director of the Company.

       13.      Defendant Paul A. Friedman is a director of the Company.

       14.      Defendant Ludwig Hantson is Chief Executive Officer and a director of the

Company.

       15.      Defendant John T. Mollen is a director of the Company.

       16.      Defendant Francois Nader is a director of the Company.

       17.      Defendant Judith A. Reinsdorf is a director of the Company.

       18.      Defendant Andreas Rummelt is a director of the Company.

       19.      The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.      Defendant Parent is a public limited company incorporated under the laws of

England and Wales and a party to the Merger Agreement.

       21.      Defendant Bidco is a Delaware corporation, a wholly-owned subsidiary of Parent,

and a party to the Merger Agreement.

       22.      Defendant Merger Sub I is a Delaware corporation, a wholly-owned subsidiary of

Bidco, and a party to the Merger Agreement.




                                                3
         Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 4 of 12




       23.     Defendant Merger Sub II is a Delaware limited liability company, a wholly-owned

subsidiary of Bidco, and a party to the Merger Agreement.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       24.     Alexion is a global biopharmaceutical company focused on serving patients and

families affected by rare diseases and devastating conditions through the discovery, development,

and commercialization of life-changing medicines.

       25.     The Company has developed and commercializes two approved complement

inhibitors to treat patients with PNH and atypical haemolytic uremic syndrome, as well as the first

and only approved complement inhibitor to treat anti-acetylcholine receptor antibody-positive

generalized myasthenia gravis and neuromyelitis optica spectrum disorder.

       26.     The Company also has two highly innovative enzyme replacement therapies for

patients with life-threatening and ultra-rare metabolic disorders, hypophosphatasia and lysosomal

acid lipase deficiency as well as the first and only approved Factor Xa inhibitor reversal agent.

       27.     In addition, the Company is developing several mid-to-late-stage therapies,

including a copper-binding agent for Wilson disease, FcRn antibody for rare IgG-mediated

diseases and an oral Factor D inhibitor as well as several early-stage therapies, including one for

light chain amyloidosis, a second oral Factor D inhibitor and a third complement inhibitor.

       28.     On December 12, 2020, Alexion’s Board caused the Company to enter into the

Merger Agreement with AstraZeneca.

       29.     Pursuant to the terms of the Merger Agreement, Alexion’s stockholders will receive

2.1243 American depository shares of Parent common stock and $60.00 in cash for each share of

Alexion common stock they own.




                                                 4
  Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 5 of 12




30.    According to the press release announcing the Proposed Transaction:

AstraZeneca and Alexion Pharmaceuticals, Inc. (Alexion) have entered into a
definitive agreement for AstraZeneca to acquire Alexion. . . .

Alexion shareholders will receive $60 in cash and 2.1243 AstraZeneca American
Depositary Shares (ADSs) (each ADS representing one-half of one (1/2) ordinary
share of AstraZeneca, as evidenced by American Depositary Receipts (ADRs)) for
each Alexion share. Based on AstraZeneca's reference average ADR price of
$54.14, this implies total consideration to Alexion shareholders of $39bn or $175
per share.

The boards of directors of both companies have unanimously approved the
acquisition. Subject to receipt of regulatory clearances and approval by
shareholders of both companies, the acquisition is expected to close in Q3 2021,
and upon completion, Alexion shareholders will own c.15% of the combined
company. . . .

Key terms

The acquisition will be undertaken through a US statutory merger in which Alexion
shareholders will receive $60 in cash and 2.1243 new AstraZeneca ADSs listed on
the Nasdaq exchange for each of their Alexion shares. The cash and ADS
consideration represents an c.45% premium to Alexion shareholders based on the
closing stock price of Alexion on 11 December 2020 and a c.43% premium, based
on the 30-day volume-weighted average closing stock price of $122.04 before this
announcement. If they elect, Alexion shareholders may receive their allocation of
AstraZeneca ADSs in the form of a corresponding number of ordinary shares of
AstraZeneca in addition to the cash consideration.

Based on AstraZeneca's reference average ADR price of $54.14, this implies total
consideration to Alexion shareholders of $39bn or $175 per share. . . .

Governance

The companies will mutually agree on two individuals from the Alexion board of
directors who will join the AstraZeneca board as directors upon closing of the
acquisition.

Closing conditions

Closing of the acquisition is subject to approval by AstraZeneca and Alexion
shareholders, certain regulatory approvals, approval of the new AstraZeneca shares
for listing with the Financial Conduct Authority and to trading on the London Stock
Exchange, and other customary closing conditions.




                                        5
          Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 6 of 12




       The acquisition is a Class 1 transaction for AstraZeneca and as such, will require
       the approval of its shareholders to comply with the UK Listing Rules. A shareholder
       circular, together with notice of the relevant shareholder meeting, will be
       distributed to shareholders in the first half of 2021. The Alexion proxy statement is
       also expected to be published in the first half of 2021.

       Subject to the satisfaction of the closing conditions to the proposed acquisition, the
       companies expect the acquisition to close in Q3 2021. . . .

       Advisors to AstraZeneca

       Evercore Partners International LLP (“Evercore”), and Centerview Partners UK
       LLP (“Centerview Partners”) are acting as lead financial advisers. Ondra LLP
       (“Ondra”) are providing advice as part of their ongoing financial advisory services.
       Morgan Stanley & Co. International plc (“Morgan Stanley”) and Morgan Stanley
       Bank International Limited and J.P. Morgan are acting as financial advisors and
       lead debt financing underwriters. Goldman Sachs Bank USA is acting as lead debt
       financing underwriter. Morgan Stanley and Goldman Sachs International are joint
       corporate brokers. Evercore is acting as sponsor in relation to the transaction
       described in this announcement. Freshfields Bruckhaus Deringer is acting as legal
       counsel.

       Advisors to Alexion

       Bank of America Securities is serving as financial advisor to Alexion, and
       Wachtell, Lipton, Rosen & Katz is serving as legal counsel.

The Registration Statement Omits Material Information

       31.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       32.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       33.     First, the Registration Statement omits material information regarding the

Company’s and AstraZeneca’s financial projections.

       34.     With respect to the Company’s financial projections, the Registration Statement

fails to disclose, for each set of projections: (i) all line items used to calculate non-GAAP operating




                                                  6
            Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 7 of 12




income, tax-effected EBIT, unlevered free cash flow, and non-GAAP EPS; (ii) projected net

income; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

       35.      With respect to the financial projections for AztraZeneca, the Registration

Statement fails to disclose: (i) all line items used to calculate core EBIT, unlevered free cash flow,

and core EPS; (ii) projected net income; and (iii) a reconciliation of all non-GAAP to GAAP

metrics.

       36.      The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       37.      Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, Bank of America Securities (“BofA”).

       38.      With respect to BofA’s Selected Publicly Traded Companies Analyses of the

Company and AstraZeneca, the Registration Statement fails to disclose the individual multiples

and metrics for the companies observed in the analyses.

       39.      With respect to BofA’s Selected Precedent Transactions Analysis, the Registration

Statement fails to disclose the individual multiples and metrics for the transactions observed in the

analysis.

       40.      With respect to BofA’s Discounted Cash Flow Analysis of the Company, the

Registration Statement fails to disclose: (i) the standalone, unlevered, after-tax free cash flows

used in the analysis and all underlying line items; (ii) the individual inputs and assumptions

underlying the discount rate range of 7.0% to 9.5%; (iii) the basis for assuming no cash flows and




                                                  7
          Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 8 of 12




terminal value for Alexion beyond 2040; (iv) Alexion’s net debt; and (v) the number of fully-

diluted shares of Alexion common stock outstanding.

       41.     With respect to BofA’s Wall Street Analysts Price Targets analyses of the Company

and AstraZeneca, the Registration Statement fails to disclose: (i) the price targets observed in the

analyses; and (ii) the sources thereof.

       42.     With respect to BofA’s Premia Paid Analysis, the Registration Statement fails to

disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the transactions.

       43.     With respect to BofA’s Discounted Cash Flow Analysis of AstraZeneca, the

Registration Statement fails to disclose: (i) the standalone, unlevered, after-tax free cash flows

used in the analysis and all underlying line items; (ii) the individual inputs and assumptions

underlying the discount rate range of 6.0% to 7.5% and the range of perpetuity growth rates of

negative 3.0% to positive 1.0%; (iii) the terminal values used in the analysis; (iv) AstraZeneca’s

net debt; and (v) the number of fully-diluted shares of AstraZeneca common stock outstanding.

       44.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       45.     Third, the Registration Statement fails to disclose the timing and nature of all

communications regarding the future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       46.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that




                                                   8
          Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 9 of 12




information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       47.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.

       48.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Alexion

       49.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       50.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Alexion is liable as

the issuer of these statements.

       51.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       52.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       53.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate



                                                  9
         Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 10 of 12




disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       54.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.

       55.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       56.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                            COUNT II

                     Claim for Violation of Section 20(a) of the 1934 Act
                     Against the Individual Defendants and AstraZeneca

       57.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       58.     The Individual Defendants and AstraZeneca acted as controlling persons of

Alexion within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their

positions as officers and/or Board members of Alexion and participation in and/or awareness of

the Company’s operations and/or intimate knowledge of the false statements contained in the

Registration Statement, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that plaintiff contends are false and misleading.

       59.     Each of the Individual Defendants and AstraZeneca was provided with or had

unlimited access to copies of the Registration Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.




                                                 10
         Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 11 of 12




       60.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       61.     AstraZeneca also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       62.     By virtue of the foregoing, the Individual Defendants and AstraZeneca violated

Section 20(a) of the 1934 Act.

       63.     As set forth above, the Individual Defendants and AstraZeneca had the ability to

exercise control over and did control a person or persons who have each violated Section 14(a) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.   As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                  11
         Case 1:21-cv-02119-SHS Document 1 Filed 03/11/21 Page 12 of 12




       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: March 11, 2021                               RIGRODSKY LAW, P.A.

                                                By: /s/ Timothy J. MacFall
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    Telephone: (516) 683-3516
                                                    Email: sdr@rl-legal.com
                                                    Email: tjm@rl-legal.com
                                                    Email: gms@rl-legal.com
                                                    Email: vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   12
